Citation Nr: 1525869	
Decision Date: 06/17/15    Archive Date: 06/26/15

DOCKET NO.  13-20 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a right hand disability, claimed as numbness and tingling.  

2.  Entitlement to service connection for a left hand disability, claimed as numbness and tingling.  

3.  Entitlement to service connection for a right hip disability.  

4.  Entitlement to service connection for a right foot disability, claimed as numbness and tingling. 

5.  Entitlement to service connection for a left foot disability, claimed as numbness and tingling. 

6.  Entitlement to service connection for gastroesophageal reflux disease.  

7.  Entitlement to service connection for residuals of surgical removal of vocal cord granulomas, to include as secondary to gastroesophageal reflux disease.  

8.  Entitlement to service connection for a right shoulder disability.  

9.  Entitlement to service connection for residuals of a coccygeal fracture.  

10.  Entitlement to service connection for a lumbosacral spine disability.  

11.  Entitlement to service connection for a sleep disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from June 1985 to December 1986, February 1991 to May 1991, February 1995 to August 1995, January 2002 to July 2002 and August 2002 to July 2003 as a member of the Army Reserves and Army National Guard.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Montgomery, Alabama.  

In August 2014, the Veteran testified via video before a Veterans Law Judge.  A transcript of this hearing has been associated with the claims file.  

The issue of service connection for a sleep disorder is adjudicated herein.  The remainder of the issues on appeal are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

In August 2014 written statement, prior to the promulgation of a decision in this appeal, the Board received notification from the appellant that a withdrawal of the appeal as to the issue of service connection for a sleep disorder is requested.  


CONCLUSION OF LAW

The criteria for withdrawal of the appeal of the issue of service connection for a sleep disorder have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant withdrew, at the August 2014 video hearing, the issue of entitlement to service connection for a sleep disorder.  As the appellant has withdrawn his appeal as to this issue, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal as to this issue and it is dismissed.  


ORDER

The issue of service connection for a sleep disorder is dismissed.  


REMAND

The Veteran seeks service connection for disabilities of the bilateral hands, claimed as numbness and tingling of these extremities.  He asserts these disorders are the result of numerous hard parachute landings during service.  Review of his DD-214 confirms his receipt of the Senior Parachutist Badge.  The Board also notes the Veteran served as a medic, and was a licensed nurse for many years; as such, he has some level of medical expertise.  Additionally, he is competent to report such observable symptomatology as numbness and tingling of the extremities.  On VA examination in October 2009, the examiner noted the Veteran's report of intermittent numbness and tingling of the fingers, but did not provide a diagnosis.  Nevertheless, the Board finds the evidence as presented to be sufficient that a VA medical opinion is necessary.  

The Veteran also seeks service connection for a right shoulder disability.  He likewise attributes this disorder to his in-service airborne training.  On VA examination in October 2009, degenerative joint disease of the right shoulder was diagnosed; the examiner did not, however, provide an opinion regarding the etiology of this disability.  As noted above, the Veteran was involved in airborne training during service.  As the Veteran has presented sufficient evidence of both a current diagnosis and a possible in-service injury, a VA medical opinion is necessary.  

Next, the Veteran seeks service connection for gastroesophageal reflux disease, and for recurrent granulomas of the vocal cords claimed as resulting from gastroesophageal reflux disease.  At the August 2014 video hearing, the Veteran conceded that he was diagnosed with gastroesophageal reflux disease in approximately 2000, not during a period of active duty.  He contends, however, that this disorder was aggravated during active duty service 2002-03.  While a current diagnosis of gastroesophageal reflux disease was confirmed on VA examination in October 2014, no opinion was provided regarding whether such a disorder was aggravated during service.  The Board finds the evidence as presented to be sufficient that a VA medical opinion is necessary.  

Finally, the Veteran seeks service connection for disabilities of the lumbosacral spine and right hip, and residuals of a fracture of the coccygeal.  He has also claimed service connection for a disability of the lower extremities, characterized by numbness and tingling of the feet.  He states he initially injured his low back in 1988 as the result of a hard landing during a parachute jump.  Available service treatment records confirm that in December 1988, he was seen for low back and buttock pain following a parachute landing.  Deep contusions were visible on objective examination at that time.  He has also attributed his orthopedic disabilities of the right hip and low back to his many parachute landings while in service.  On VA examination in October 2009, the Veteran was diagnosed with lumbar spondylosis and arthralgia of the right hip; the examiner did not, however, offer an opinion regarding the etiology of these disorders.  As the Veteran has presented sufficient evidence of both current diagnoses and an in-service injury, a VA medical opinion is necessary.  

The Board also notes that during the August 2014 video hearing with a Veterans Law Judge, the Veteran reported outstanding private treatment records, to include Drs. Michael Blum, Goldhagen, McLeod, Holcomb, and his primary care physician, Dr. Vince [last name unintelligible], as well as at the gastric clinic at the University of Alabama - Birmingham.  The Veteran stated he would obtain these records and submit them to VA.  To date, no additional private medical records have been received.  Thus, the Veteran is again put on notice that such records are pertinent to his pending claim, and should be obtained and submitted to VA.  In the alternative, the Veteran may provide VA with complete contact information and written authorizations for these private medical care providers, and allow VA to obtain these records on his behalf.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request full names and other contact information for any private care providers who have treated him since service.  The request should include, but not be limited to, contact information for Drs. Michael Blum, Goldhagen, McLeod, Holcomb, and his primary care physician, Dr. Vince [last name unknown], as well as medical records from the University of Alabama - Birmingham.  
	After any necessary consent and authorization for release of medical records has been obtained, request treatment records from all parties indicated by the Veteran and associate them with the record.  Any negative reply received from any requested source must be noted for the record.  The Veteran should be advised that he may submit any private treatment records to VA in lieu of providing the necessary consent and authorization.  

2.  Schedule the Veteran for a VA medical examination to ascertain the current nature and etiology of his disabilities of the bilateral hands, feet, right shoulder, coccyx, right hip, and lumbosacral spine.  The claims folder must be made available for review in connection with this examination.  After reviewing the claims folder and examining the appellant, the examiner must: 

a.  Indicate whether any disabilities of the bilateral hands, feet, right shoulder, coccyx, right hip, and lumbosacral spine are currently shown, and;

b.  State whether it is at least as likely as not (50 percent or more probability) that any diagnosed disability had its onset in service or is otherwise related to service, or is due to or caused or aggravated by a service-connected disability.  

A complete rationale for all opinions expressed must be provided.  

3.  Schedule the Veteran for a VA gastrointestinal examination to ascertain the current nature and etiology of his gastroesophageal reflux disease.  The claims folder must be made available for review in connection with this examination.  After reviewing the claims folder and examining the appellant, the examiner must: 

State whether it is as likely as not (i.e., probability of 50 percent or more) that a pre-existing gastrointestinal disability was aggravated (increased in severity) during any period of active service.  If any identified gastrointestinal disorder increased in severity during active service, then the examiner should address whether the evidence clearly and unmistakably demonstrates that the increase was due to the natural progression of the disability.

A complete rationale for all opinions expressed must be provided.  

4.  After undertaking any additional development deemed appropriate, and giving the appellant full opportunity to supplement the record, adjudicate the Veteran's pending claims in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


